Citation Nr: 0003197	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2. Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

3. Entitlement to service connection for arthritis of the 
feet.

4. Entitlement to service connection for metatarsalgia.

5. Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1975 to July 1978.   

The appellant's claim of entitlement to an increased 
evaluation for bilateral pes planus was last before the Board 
of Veterans' Appeals (Board) in March 1998, following a May 
1997 remand by the United States Court of Appeals for 
Veterans Claims (formerly, the U.S. Court of Veterans Appeals 
and hereafter "Court.").  In its action, the Court remanded 
to the Board the appellant's claim of entitlement to an 
increased rating for a bilateral foot disability, which had 
been denied in a June 1996 Board decision, pursuant to a 
motion by VA.  

Upon review of the remand directives as specified by the 
Court, the Board  remanded the appellant's claim to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama for further development and for 
readjudication.  This was accomplished by the RO.  Having 
reviewed the evidence of record generated as a result of the 
Board's March 1998 remand, the Board finds that the 
appellant's claim is ready for appellate review.  

During the pendency of the appellant's bilateral foot 
disability rating claim, he sought to reopen a claim of 
service connection for a psychiatric disorder, which had been 
previously denied by the Board in June 1985.  By RO rating 
decision dated in July 1998, reopening of the psychiatric 
claim was denied.  The appellant also sought service 
connection for arthritis of the feet, metatarsalgia and a 
total disability evaluation based upon individual 
unemployability.  The latter claims were denied by RO rating 
decision dated in October 1998.  Having reviewed all of the 
evidence with regard to these claims, the Board finds that 
they are also ready for appellate review.  

The Board notes that in November 1998, letters were received 
from the appellant  expressing inconsistent intentions with 
regard to whether he desired to pursue the various claims in 
appellate status.  The Board notes that in December 1999, the 
appellant's representative submitted argument relative to all 
of the claims that are listed on the title page of this 
decision.  Based on this record , the Board will assume that 
the appellant desires to continue with his appeal as to all 
issues.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for a psychiatric disability was denied by the 
Board in June 1985.

2.  Evidence submitted since the Board's June 1985 denial of 
the appellant's claim does not bear directly and 
substantially upon the specific matter under consideration.  
The evidence is cumulative and redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Bilateral pes planus is characterized by some pain and 
weakness, without evidence of marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.  

4.  With respect to the appellant's service-connected 
bilateral pes planus, neither an exceptional nor unusual 
disability picture has been presented so as to render 
impractical the application of the regular schedular 
standards.

5.  Competent medical diagnoses of arthritis of the feet and 
of metatarsalgia have not been obtained.

6.  There is no competent medical evidence which provides a 
nexus between claimed arthritis of the feet and of 
metatarsalgia and the appellant's service or his service-
connected pes planus.

7.  The appellant's sole service-connected disability is pes 
planus, evaluated as 30 percent disabling.

8.  The appellant is not unemployable solely as a result of 
his service-connected pes planus disability.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's June 1985 denial 
of service connection for a psychiatric disability is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

2. The Board's June 1985 decision denying service connection 
for a psychiatric disability is final and the claim is not 
reopened.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1101 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 30 percent for bilateral pes planus are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.22, 
4.71a, Diagnostic Code 5276 (1999).

4.  An extraschedular disability rating is not warranted for 
the appellant's service-connected bilateral pes planus. 38 
C.F.R. § 3.321(b) (1999).

5.  A well-grounded claim of entitlement to service 
connection for arthritis of the feet has not been submitted.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  A well-grounded claim of entitlement to service 
connection for metatarsalgia has not been submitted.  38 
U.S.C.A. § 5107(a) (West 1991).

7.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has submitted new and material 
evidence that is sufficient to warrant the reopening of his 
claim of entitlement to service connection for schizophrenia, 
last denied by the Board in June 1985, and that the benefit 
sought should be granted.  He also seeks an increased 
disability rating for bilateral pes planus and contends that 
service connection is warranted for arthritis of the feet and 
metatarsalgia.  He further contends that a grant of a total 
disability evaluation based upon individual unemployability 
is warranted.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the applicable law 
and analyze the appellant's attempt to reopen the previously 
denied claim for service connection of a psychiatric 
disorder.  Following this discussion relative to the 
psychiatric claim, and because the appellant's remaining 
claims essentially involve the same evidence, the Board will 
review the factual evidence of record in its whole as to the 
remaining claims and analyze these claims in turn.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

Relevant law and regulations:

i.  Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

ii.  Finality/new and material evidence

As indicated in the Introduction, the Board denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disability in June 1985.  Under the law and VA 
regulations, the Board's decision is final.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1101.

Because the appellant's claim of entitlement to service 
connection for a psychiatric disorder had been previously 
denied, it can only be reopened by the presentation of new 
and material evidence. 38 U.S.C.A. §§ 5108; 38 C.F.R. § 
3.156(a).  Under applicable law, VA must reopen a previously 
and finally disallowed claim when "new and material evidence" 
is presented or secured with regard to that claim.  See 
Stanton v. Brown, 5 Vet. App. 563, 566-567 (1993).  If new 
and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis. 38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

"New" evidence is that which was not previously of record.  
As to its materiality, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the then operative 
requirement that newly proffered evidence be "reasonably 
likely to change the outcome" of a prior decision was 
invalidated as it was more stringent than that enunciated by 
VA in 38 C.F.R.§ 3.156(a).  

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen his claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  


Factual background

i.  The "old" evidence

The appellant's service medical records are devoid of any 
mention of psychiatric complaints, symptoms, or treatment.  
In his May 1978 report of medical examination prior to his 
discharge, the appellant's psychiatric condition was reported 
to be normal.  He denied having frequent trouble sleeping, 
depression, excessive worry, or nervous trouble of any sort.  

During an August 1978 VA physical examination, the 
appellant's mental status was reported to be "intact," and 
he exhibited no evidence of psychiatric disturbances.  In a 
January 1979 VA medical record, it was noted that the 
appellant then was treated for an episode of paranoid 
ideation.  He reported that since he left military service, a 
"gang" was going to kill him. The appellant also believed 
that his mother was going to kill him.  The examiner rendered 
a diagnostic impression of probable paranoid schizophrenia.  

In a statement received in April 1982, the appellant reported 
that he developed a nervous problem after being struck in the 
head with a piece of iron on active military duty.  He stated 
that since his discharge, he had experienced difficulties in 
readjusting to civilian life, and that he had been prescribed 
Thorazine.  In a subsequently dated statement, the appellant 
related that his in-service accident had occurred in Vietnam.  
In a May 1982 VA medical treatment record, the mental health 
care provider stated that he was unable to make a precise 
diagnosis.  However, he believed that the appellant had a 
schizophrenic disorder with a definite paranoid orientation.  

The appellant underwent a VA psychiatric examination in 
September 1982.  It was noted that the appellant had recently 
been charged with receiving stolen property. He stated that 
he experienced "nervous reactions" and that he had to lie 
down for up to four hours per day.  He stated that he had 
fears of "dizziness," and that his "arms and legs [would] 
start jumping every night."  It was noted that the appellant 
believed others were taking advantage of him, looking at him, 
or talking about him.  He believed that others could "read 
his mind."  He was diagnosed to have a conversion disorder, 
a generalized anxiety disorder, a dysthymic disorder, and a 
possible paranoid schizophrenic disorder.  The examiners 
commented that a source of external precipitating stress was 
not determined.  It was noted that while the appellant was 
serving on active military duty, he was stationed in Germany 
and that he was never in combat.  

By rating decision dated in November 1982, service connection 
was denied for a conversion reaction.  In his notice of 
disagreement received later that month, the appellant argued 
that he developed his nervous symptoms while on active duty, 
and that he had become "paranoid," sad and fatigued.  He 
argued that he had been diagnosed to have his mental 
disorders within six months of his discharge from active 
duty.  

In February 1983, the appellant was found to be disabled by 
the Social Security Administration (SSA).  As to the 
appellant's claimed mental disability, the SSA relied upon a 
May 1982 report authored by R.E.B., M.D., P.A., a copy of 
which was included in the SSA's file and is of record.  In 
his report, Dr. R.E.B. reported the appellant's account of 
having been "nervous" since being discharged from the Army 
in 1978.  Dr. R.E.B. rendered a diagnosis of schizophrenic 
disorder of the paranoid type.  Also then received with the 
SSA file was a copy of a March 1979 medical report, also 
reflecting that the appellant had been diagnosed to have 
schizophrenia.  

The appellant underwent a VA psychiatric examination in 
February 1984.  It was reported that in January 1979, the 
appellant went to the VA outpatient clinic in Birmingham, 
Alabama and was treated for a complaint of nervousness.  The 
appellant was diagnosed to have a chronic and severe passive-
aggressive personality disorder.

In a March 5, 1984 VA neurological examination, the appellant 
reiterated that approximately five months after completing 
military service, he began to be treated for nervous 
problems, which he described as a "sort of blacking out."  
He reiterated that this problem began in service, after he 
was hit in the head with some chains.  As to the current 
symptoms, the appellant reported that he had problems with 
eating, sleeping and confusion.  He claimed that his "family 
was after him," and that voices began speaking to him on 
July 11, 1978, the day after he was discharged from active 
service.  The appellant reported that in January 1980, (one 
and one-half years after his discharge from active service), 
he began working at a pipe company as a mill operator, and 
was so employed for eight months.  He reported that he was 
fired, reinstated, and then was laid off.  After obtaining 
the appellant's personal history, the examiner commented that 
he found inconsistencies in the appellant's account, which 
seemed to be a "deliberate attempt to appear disabled."  
The examiner recommended that the appellant undergo a 
psychological test, to ascertain if he showed signs of 
organicity, which would support findings of an organic brain 
disability.  

The appellant underwent the recommended psychological testing 
on March 13, 1984.  The examiner reported that in the 
administration of various clinical testing, the appellant's 
cooperation and his apparent ability to perform the tasks 
required of him "varied greatly within and across test 
sessions."  She added that on several occasions, the 
appellant presented passive resistance and noncompliance by 
"deliberately missing test items, losing his place, and 
misunderstanding directions.  She also noted that the test 
results from two studies indicated "extreme variability," 
and with the appellant's "questionable level" of 
cooperation, the test results were suggestively invalid.  She 
opined that although the appellant may have sustained some 
loss of cognitive ability, these findings were not valid 
indicators of his then present cognitive status.  She opined 
that the test results were "highly supportive of and 
consistent with clinical impressions of malingering."     

In a March 23, 1984 addendum to the March 5 report, the 
examiner stated that the recent psychological testing 
supported his own findings that the appellant stated "that 
he has all sorts of problems, which could not have been 
true."  The examiner cited the appellant's 
"overendorsement" of all forms of psychopathology, and 
opined that the appellant was malingering.

ii.  The June 1985 Board decision

By Board decision dated in June 1985, service connection was 
denied for a psychiatric disorder.  The Board noted that no 
psychiatric disability had been identified during the 
appellant's service; a psychosis had not been diagnosed 
within one year after service; and the diagnosed personality 
disorder was not considered to be a disability for which 
service connection could be granted.

iii.  The Additional Evidence

In a July 1985 VA treatment note, the appellant was noted to 
be hearing voices.  The medical care provider noted that the 
appellant has chronic paranoid schizophrenia which was in 
partial remission.  

In September 1986, the appellant submitted a copy of a 
January 1985 affidavit authored by I.M.J., M.D., a staff 
psychiatrist at a VA medical center.  In his affidavit, Dr. 
J. reported that he reviewed the appellant's VA medical 
record.  He noted that the appellant was treated in January 
1979 for paranoid ideation, and that a diagnostic impression 
was then rendered of "paranoid, probably schizophrenia." 
Dr. J. further noted that a diagnosis of a passive-aggressive 
personality disorder had previously been rendered.     
    
In October 1986, the appellant submitted copies of duplicate 
medical reports that were previously of record.  In addition, 
he submitted a copy of a July 1982 VA medical certificate 
reflecting that he then complained of a "nerve problem."  
There is no reference to any incident of military service in 
the July 1982 report.  

In a June 1988 letter, V.P., M.D., reported that the 
appellant was "totally and permanently socially and 
occupationally disabled.  His diagnosis is schizophrenia, 
chronic, severe."  

In April 1994, the RO received VA records of continuing 
psychiatric care dated from August 1989 to the date of 
receipt.  In these reports, apart from the appellant's own 
account, there is no mention of the appellant having 
developed a psychiatric disorder in, or as the result of, 
active military service.  

The appellant sought to reopen his claim of entitlement to 
service connection for a psychiatric disorder in April 1995.  
In support of his attempt to reopen his claim, he submitted 
copies of continuing records of medical care, and the May 
1982 letter authored by R.E.B., M.D.  In a statement 
subsequently received, the appellant contended that the 
diagnosis of a personality disorder was inaccurate, and that 
the   
VA psychiatric examinations he underwent in 1984 were 
inaccurate because it did not "clarify" paranoid 
schizophrenia.

In August 1995, additional copies of previously considered 
medical records were received.  During the course of 
appellate proceedings in January 1997, the appellant 
submitted additional duplicate copies of medical records, and 
copies of medical records reflecting continuing care for 
schizophrenia.  

In a December 1997 statement, the appellant argued that his 
nervous problem began when he was given a tetanus inoculation 
while he was serving on active military duty.  

Analysis

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  Having done so, and having reviewed all of the 
evidence obtained since the appellant's claim was denied in 
June 1985, the Board finds that new and material evidence has 
not been submitted to warrant the reopening of the 
appellant's claim.  See Glynn v. Brown, 6 Vet. App. 523, 528- 
529 (1994).

The relevant evidence of record at the time of the June 1985 
Board decision may be summarized as indicating the following:

1. During the course of the appellant's military 
service, he did not complain of, nor was he 
treated for, any psychiatric disorder, and 
within one month of his discharge from active 
military service, the appellant's mental 
status was noted to be "intact."

2. In January 1979, six months after leaving 
military service, the appellant was treated 
for probable paranoid schizophrenia.  A 
diagnosis was not rendered.

3. In September 1982, the appellant was diagnosed 
to have a conversion disorder, a generalized 
anxiety disorder, a dysthymic disorder and a 
possible paranoid schizophrenic disorder.  No 
source of external precipitating stress was 
determined.  In February 1984, chronic and 
severe passive-aggressive personality disorder 
was diagnosed.

4. In March 1984, based on psychological testing, 
two competent medical examiners opined that 
that the appellant may have been malingering 
in his description of his psychiatric 
symptomatology.     

Examination of the evidence submitted since the June 1985 
Board decision reveals it to be either duplicative of that 
previously of record or immaterial to the issue under 
consideration.

The appellant has continually submitted duplicate copies of 
previously considered service, VA, and privately obtained 
medical records.  These are not "new," and do not therefore 
warrant the reopening of the claim, either by themselves or 
when read with the other evidence of record.  

Records of the appellant's continuing psychiatric care, while 
"new," are plainly not relevant.  Evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service.  See, e.g., Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  

The appellant has maintained that his disorder had its 
inception during the course of, or as a result of his active 
military service.  He has specifically pointed to a tetanus 
shot he received during service as the alleged precipitating 
factor.  However, the appellant's opinion is not sufficient 
to reopen the claim.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Similarly, the appellant's accounts to medical examiners that 
his psychiatric disability began during service are not 
sufficient to constitute material evidence.  The mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

In short, absent competent medical evidence linking the 
appellant's currently diagnosed acquired psychiatric 
disability, schizophrenia, to his military service, directly 
or presumptively, new and material evidence has not been 
submitted since the final June 1985 Board decision.  New and 
material evidence not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.


Additional comment

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the appellant of evidence that is needed 
to complete his application for benefits. This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the appellant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

...when a veteran [appellant] has made an application to 
reopen
a claim and the Secretary is on notice of evidence which 
may
prove to be new and material, but has not been submitted 
with the application, the Secretary has a duty under [38 
U.S.C.A.] § 5103
to inform the veteran [appellant] of the evidence that 
is "necessary
to complete the application."
Graves, 8 Vet. App at 525.

By this decision, the Board informs the appellant that, in 
order to reopen his claim for service connection for a back 
disability, he will need to submit a competent medical 
opinion that relates his current acquired psychiatric 
disability to his service or any incident thereof or which 
indicates that an psychosis was present to a compensable 
degree within one year after his separation from service.

Entitlement to an increased evaluation for bilateral pes 
planus; and to service connection for arthritis of the feet 
and metatarsalgia 

Factual background:

The record reflects that by Board decision dated in April 
1979, service connection was granted for bilateral pes 
planus.  

The appellant underwent a VA physical examination in August 
1978.  He was found to have mild pes planus.  The examiner 
commented that the appellant was "able to work and should 
work."  An orthopedic examiner commented that the appellant 
ambulated without an antalgic gait, and had full range of 
motion in all joints in his feet and full muscle function of 
the muscles in both lower extremities.  Upon radiographic 
examination, there was no evidence of arthritis or other 
musculoskeletal abnormalities.   

The appellant underwent a VA orthopedic examination in 
September 1980.  He was noted to have moderate bilateral pes 
planus.  His feet were noted to be flexible, with no 
deformity of the toes such as clawing of the toes or hallux 
valgus deformity.  The motion of the toes was within normal 
limits, and there was no tenderness on the plantar surface or 
dorsum of the feet.  Radiographic examination of the feet 
detected no abnormalities.  

The appellant underwent a VA physical examination in 
September 1982.  He claimed metatarsalgia when he walked.   
Upon clinical examination, he was noted to have very minimal 
plantar arches while in the neutral position.  There was a 
complete collapse of the plantar arches while in the standing 
position with medial bulging of the feet with slight 
abduction.  The feet were noted to be flexible, and there was 
noted no contracture of the toes, discoloration or 
tenderness.  He was noted to have complained of foot pain 
upon walking.  He was diagnosed to have symptomatic pes 
planus.  Radiographic examination detected partial loss of 
the normal plantar arch in the weight-bearing position.  
There were no other abnormalities noted.  

By rating decision dated in November 1982, a zero percent 
disability evaluation was confirmed.  In his substantive 
appeal, received in January 1983, the appellant argued that 
his separation medical examination was in error in that it 
did not reflect that his feet were deformed upon discharge.  

The appellant underwent a VA physical examination in November 
1987.  He reported having "spasms" in the bottom of his 
feet, which were aggravated by standing more than 10 minutes.  
He reported that he could walk about one block before having 
to stop because of pain "in the ball of his foot."  He 
informed the examiner that his foot disorder should be rated 
as 50 percent disabling.  Upon physical examination, 
bilateral pes planus and mild hammertoe deformity was noted.  
The first two metatarsophalangeal joints were noted to be 
"somewhat prominent," and the examiner opined that the 
appellant's reported foot spasms were explained by the pes 
planus.  Radiographic examination detected longitudinal pes 
planus of both feet, and deformity of the distal end of the 
second metatarsal consistent with previous avascular necrosis 
in the area.  No other abnormality was noted.  

The appellant underwent a VA physical examination in January 
1989.  The examiner noted that the appellant was "not 
putting full effort into this examination."  Mild pes planus 
was noted.  The appellant displayed "full range of motion of 
the ankle" including inversion to 30 degrees, eversion to 18 
degrees, plantar flexion to 45 degrees, dorsiflexion to 30 
degrees.  He was noted to have prominent callosities beneath 
the heads of the first and fifth metatarsals and heel.  He 
had no sensory abnormalities or lesions of his feet.  No 
abnormality was detected upon radiographic examination.  He 
was diagnosed to have marked pes planus with callosities 
beneath the metatarsal and calcaneal weight bearing surfaces.  
The examiner reiterated in the summary of diagnoses that the 
appellant's examination was "difficult" because of the 
appellant displaying "less than optimal compliance."  

In October 1993, the appellant submitted records of VA 
medical treatment dated from August 1985 to December 1987.  
These reflect that the appellant was treated for "grossly 
neglected" feet, attributed to his "very poor habits of 
hygiene."  During the period, the appellant was continually 
counseled on the proper cleaning and treatment of his feet, 
which had then developed lesions due to poor hygiene.  

The appellant underwent a VA physical examination in October 
1993.  He complained of bilateral foot pain on standing, 
squatting, supination, pronation, and rising on both his toes 
and heels.  He was noted to have "obvious" bilateral pes 
planus, and no evident arch to either foot.  His gait was 
reported to be slow and painful.  He was diagnosed to have 
severe bilateral pes planus.

At a March 1994 personal hearing before a hearing officer at 
the RO, the appellant testified in substance that he had pain 
in his feet every day.  He stated that upon arising in the 
morning, he was unable to walk.  He explained that his feet 
would be swollen when he woke up in the morning, and it would 
take "about 8 hours" for the swelling to subside.  He 
stated that the pain came up his feet to as far as his 
ankles.  He stated that he took prescribed medication and 
soaked his feet in hot water for relief of his symptoms.  He 
described the pain as "throbbing."  He said that he could 
walk about 10 feet before his feet began to hurt.  

In July 1996, the appellant sought service connection for 
metatarsalgia.  He also argued that his case presented 
exceptional circumstances sufficient to warrant referral for 
an extraschedular evaluation.  

The appellant underwent a VA physical examination of his feet 
in August 1998.  
The appellant reported that he took Tylenol(r) for pain.  He 
stated that he had bilateral foot swelling that was 
precipitated by excessive walking and alleviated by taking a 
hot shower.  He reported that he continually used crutches, 
and did not wear corrective shoes.  Although he reported 
having orthopedic inserts, he did not have them in his shoes 
on the day of the examination.  

Upon clinical examination, the appellant was noted to be six 
feet tall, and weighed 251 pounds.  His feet appeared to be 
normal, except for the arches.  Range of motion study was 
ceased upon the appellant's report of pain.  The examiner 
noted that the appellant had painful motion and weakness, but 
there was noted no callosities, breakdown, edema, tenderness, 
hallux valgus deformity or instability, and the appellant's 
shoes showed no sign of unusual wear.  The appellant's 
posture on standing, squatting, supination, pronation, rising 
on toes and heels was "fair considering his obesity."  The 
examiner noted that the appellant's gait was "drudgingly 
slow," and that he had "two brand new crutches with him."  
The examiner diagnosed the appellant to have bilateral pes 
planus with "loss of function due to mild pain."  The 
examiner opined that the appellant's obesity "play[ed] a 
roll (sic) in his discomfort," and that the appellant's 
crutches were "simply props," that did not aid the 
appellant in locomotion.  The examiner further reported that 
a radiographic study of the feet was within normal limits.  

Entitlement to an increased evaluation for bilateral pes 
planus:

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 

VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion. Although regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole history, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The appellant's bilateral pes planus is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under that provision, a 30 percent rating for 
severe bilateral pes planus is warranted when there is 
presented objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  In order for a 50 percent rating to be 
appropriately assigned, the disability picture must 
approximate a finding of pronounced bilateral pes planus, 
involving marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

As to the applicable diagnostic code, only the factors that 
are enumerated in the rating criteria discussed above are to 
be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). The appellant has stated that the symptoms 
of his service-connected disability have increased.  The 
Board thus concludes that the appellant has presented a well- 
grounded claim for an increased rating for his service-
connected disorder.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990), the United States Court of Veterans Appeals 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Board initially notes that this case was remanded by the 
Court in May 1997 in essence so that a physical examination 
of the appellant could be conducted which adequately 
described "symptoms and impairments".  The Board in turn 
remanded this case in March 1998 principally so that such 
examination could be conducted.  The examination was indeed 
completed in August 1998.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  Moreover 
applicable law also mandates that the Board assess the 
credibility, and therefore the probative value, of proffered 
testimony in light of all evidence of record.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Hensley v. Brown, 5 
Vet. App. 155, 161 (1993); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). 

The Board notes that despite the concern demonstrated by both 
the Court and the Board that the appellant's symptomatology 
be accurately described, the record of the examination is 
replete with indications that the appellant deliberately 
tried to deceive the examiner in an attempt to exaggerate his 
service-connected pathology.
The examiner specifically opined that the appellant's new 
crutches were "simply props," found to be of no real use to 
the appellant in ambulation.  That the examiner found the 
crutches to be "brand new" is suggestive in and of itself 
that the appellant did not use these "props" on a regular 
basis.

The record on appeal as a whole demonstrates that the 
manipulative and exaggerative behavior demonstrated by the 
appellant during the August 1998 physical examination is 
hardly new or unique.  During the August 1978 VA examination, 
shortly after he left service, the appellant claimed he was 
not able to work due to his flat feet.  The examiner 
diagnosed mild pes planus and pointedly stated that the 
appellant "is able to work and should work." 

Notwithstanding the appellant's behavior, the medical 
evidence of record now contains sufficient information to 
rate the severity of the service-connected disability.

The Board first notes that marked pronation has not been 
reported.  The August 1998 VA examiner noted in this regard 
that the appellant's shoes showed no signs of unusual wear, 
and that his posture on standing, squatting, supination, and 
pronation was "fair."  Of particular interest is that 
although the appellant brought unused crutches to the 
examination as a "prop", he did not have orthopedic inserts 
in his shoes and stated that he did not use corrective shoes.  
The Board also notes that at this examination, there was no 
tenderness or no deformity noted by the examiner; both 
relevant components for the assignment of a 50 percent 
disability rating.  

Examination of the clinical evidence of record reveals 
instead that the severity of the appellant's bilateral pes 
planus falls squarely within the requisite criteria for the 
assignment of the currently assigned rating.  The appellant 
has reported, and VA medical examiners in October 1993 and 
August 1998 reported, the occurrence and accentuation of pain 
on manipulation.  However, during the most recent VA 
examination, there were no callosities noted at the time of 
the examination in August 1998.  In this respect, the 
severity of the appellant's disability manifestly does not 
warrant the assignment of a 50 percent disability rating.  

The Board is aware that the appellant has been reported to 
have developed lesions of the feet.  However, VA medical 
treatment records from August 1985 to December 1987 clearly 
reflect that these lesions were the result of poor foot 
hygiene, and not as a manifestation of the appellant's 
service-connected bilateral pes planus.  

The Board notes that the relevant diagnostic criteria provide 
in part that the evaluation of the appellant's disability is 
made upon "pain on manipulation and use accentuated."  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board has also 
therefore considered whether the appellant's complaints of 
pain and functional loss would support an increased 
disability rating due to additional loss of range of motion, 
weakening, excess fatigability, or other impaired ability due 
to pain as envisioned by 38 C.F.R. §§ 4.45, 4.57, 5.59 or 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  However, the 
appellant's complaints of loss of function due to pain are to 
a great extent contradicted by the most recent and most 
specific clinical evidence directed towards this inquiry.  
Despite the appellant's claims of loss of function to the 
extent that he allegedly had to use crutches to ambulate, and 
his "drudgingly slow" gait, the examiner in essence 
indicated that there was no objective evidence to support 
such behavior and specifically characterized the pain as 
"mild".  Thus, the recent and most probative clinical 
evidence does not indicate that additional compensation is 
warranted under 38 C.F.R. §§ 4.40 and 4.45 .

Extraschedular rating

In the October 1998 Supplemental Statement of the Case, the 
RO considered and rejected the appellant's claim of 
entitlement of an extraschedular rating.  The Board will 
address this matter in this decision.  See Bagwell v. Brown, 
9 Vet. App. 157 (1996).  Bagwell stands for the proposition 
that the Board may deny extraschedular ratings, provided that 
adequate reasons and bases are articulated.  See also 
VAOPGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (b).  In this case, the RO has 
duly adjudicated the issue of entitlement to an 
extraschedular rating for pes planus.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993). 

The appellant has claimed for many years that he cannot work 
due to his service-connected pes planus.  The medical 
evidence, which has been reported in detail above, identifies 
no pathology attributable to flat feet which would cause 
marked interference with employment.  As noted above, the 
appellant has consistently exaggerated the level of his 
service-connected disability, to the point of bringing new 
crutches to the August 1998 examination, a transparent ploy 
which was easily recognized by the examining physician.  The 
Board also places great weight on the fact that there is no 
evidence of hospitalization for pes planus, much less 
frequent periods of hospitalization.

Thus, other than the appellant's bare assertion, there is no 
evidence to suggest that application of the regular schedular 
provisions are inadequate in this matter.  The Board finds 
that the appellant's statements are outweighed by the medical 
evidence reported above, which although indicating that 
severe bilateral pes planus is present, does not indicate 
that such disability produces marked interference with 
employment or frequent periods of hospitalization.

Conclusion

In summary, for the reasons and bases expressed above, and 
after having carefully reviewed all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is clearly against the appellant's claim of 
entitlement to an increased rating for bilateral pes planus.  
The medical evidence of record described above demonstrates 
bilateral pes planus which is productive of some painful 
motion and weakness.  The schedular criteria required for a 
50 percent rating (evidence of marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation) have not been met.  The Board concludes that a 
disability rating in excess of 30 percent is not warranted in 
this case.  An increased rating for bilateral pes planus is 
accordingly denied.

Entitlement to service connection for arthritis of the feet 
and for metatarsalgia:

The factual background set out above adequately covers these 
two issues.

Relevant law and regulations

i.  Service connection

The law and VA regulations pertaining to service connection 
have generally been set forth above.  Arthritis is a disease 
with respect to which the presumptive provisions of 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 apply.

Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. § 
3.310 (1999).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

ii.  Well grounded claims

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist in the claim's 
development. 38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

A well-grounded claim is "one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); Tirpak, 2 Vet. App. at 611.  In order for 
the appellant's claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  The burden to submit 
evidence sufficient to establish a "well-grounded" claim is 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  It has been observed that in Epps, the 
Federal Circuit Court of Appeals "definitively held that 
'there is nothing in the text of [38 U.S.C.A] § 5107 to 
suggest that VA has a duty to assist a claimant until the 
claimant meets his or her burden'" of establishing a well-
grounded claim before providing any assistance to the 
claimant."  Morton v. West, 12 Vet. App. 477, 481 (1999) 
(emphasis added).   It was also noted that the claimant's 
burden to produce evidence to render a claim well grounded 
was a "condition precedent established by Congress" that 
neither VA nor the Court was free to ignore.  Morton, 12 Vet. 
App. at 485.    

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement. 
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,  7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King, 5 Vet. App. at 21.

Analysis

Having carefully reviewed all evidence of record and presumed 
it credible for the limited purpose of ascertaining whether 
the claim is well grounded, the Board finds that the 
appellant has not submitted well-grounded claims of 
entitlement to service connection for arthritis of the feet 
or for metatarsalgia. 

With respect to arthritis, the most recent VA examination 
reported in detail above, included X-rays which were 
specifically described by the examiner as being within normal 
limits.  The examiner did not diagnose or even suggest the 
presence of arthritis.  There is no X-ray evidence of 
arthritis elsewhere in the record.

In Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the 
Court held that the failure to demonstrate that a disability 
is currently manifested constitutes failure to present a 
plausible or well-grounded claim.

There is also no medical opinion linking the claimed 
arthritis to the appellant's service or to the service-
connected pes planus.  The Court has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).

The appellant's theory that he has arthritis, or that it was 
caused by any service-connected disability, is not sufficient 
to render the claim well grounded.  Cromley, 7 Vet. App. at 
379 (1995); see Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
See also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (In 
order for a claim of secondary service connection to be well 
grounded, competent medical evidence of record must be 
obtained to support the plausibility of a relationship 
between the service-connected disorder and the non-service-
connected disorder); Jones (Wayne) v. Brown, 7 Vet. App. 134, 
136-37 (1994) (lay testimony that one condition was caused by 
a service-connected condition was insufficient to well ground 
a claim).  

Similarly, the appellant's claim of entitlement to service 
connection for metatarsalgia is not well grounded.  
Examination of the clinical record does not reveal that a 
competent medical diagnosis of that disorder has been 
rendered.  Nor is there any medical nexus evidence linking 
such claimed disability to the appellant's service or to the 
service-connected pes planus.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the appellant has not submitted 
well-grounded claims of entitlement to service connection for 
arthritis of the feet and for metatarsalgia.  His claims are 
therefore denied.         


Entitlement to a total disability evaluation on the basis of 
individual unemployability:

Relevant law and regulations

The appellant's claim for a total disability rating must be 
examined in light of VA's established policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (1999).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).

A total disability rating may be awarded if the Schedule for 
Rating Disabilities provides an evaluation of less than 100 
percent, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 4 (1999).  The 
assignment of a total rating must be based on a determination 
"that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age."  38 
C.F.R. § 3.341 (a) (1999). 
If there are two or more service-connected disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined disability rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1999). Otherwise, where a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service- connected disabilities, he or she shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for [the total rating] because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the appellant's service-
connected disability is sufficient to preclude 
unemployability without regard to advancing age. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (1999).

The central inquiry in the resolution of this issue involves 
the determination whether the appellant's service-connected 
disability, alone, is of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Non-service connected disabilities are not relevant 
to this determination.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).

Factual background

Review of the appellant's claims file reveals that his sole 
service-connected disorder is bilateral pes planus, rated as 
30 percent disabling.  The level of disability caused by the 
service-connected pes planus has been extensively discussed 
above.

Analysis

The appellant's disability rating of 30 percent is clearly 
not within the schedular criteria for the assignment of a 
total disability rating based upon individual 
unemployability.  See 38 C.F.R. § 4.16(a)(1999).  As a 
result, the Board must consider whether there are factors 
which would warrant the assignment of an extra-schedular 
evaluation.  38 C.F.R. § 4.16(b) (1999).

Having examined the evidence of record, the Board finds that 
assignment of a total rating on an extraschedular basis is 
not warranted.  Assignment of a total disability evaluation 
first requires that the record reflect some factor that 
"takes the claimant's case outside the norm" of any other 
veteran rated at the same level. Van Hoose, supra, (citing 38 
C.F.R. §§ 4.1, 4.15). The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment. 
Van Hoose, 4 Vet. App. at 363.

As discussed above, there is nothing in the evidence of 
record to indicate that the appellant's case is "outside of 
the norm" of any other veteran rated as 30 percent disabled 
due to a service-connected disorder.  First, the Board notes 
that the only mention of unemployability from a competent 
medical examiner is the June 1988 letter from V.P., M.D., who 
reported that the appellant's non-service-connected 
schizophrenia rendered him "totally and permanently socially 
and occupationally disabled."  As is discussed above, 
service connection is not in effect for schizophrenia, and 
non-service-connected disorders are not for consideration in 
a claim for a total disability evaluation based upon 
individual unemployability.  

As to the service-connected pes planus, the appellant has 
reported an inability to work because of this disorder.  
However, as is noted above, the factual review of the 
clinical and competent medical evidence does not support the 
appellant's assertion as to the severity of his disorder.  
The August 1998 VA medical examiner's opinion that the 
appellant was using "brand new" crutches as "props" is 
indicative that the appellant is exaggerating the severity of 
his service-connected disorder.  The service-connected 
disability was productive only of pain, described by the 
examiner as "mild", and weakness.  Moreover, the examiner 
reported that the appellant's discomfort was caused in part 
by his obesity - not a service-connected disorder.  

In sum, no evidence has been adduced to indicate that the 
appellant's service-connected bilateral foot disorder has 
rendered him totally disabled and incapable of work.  See Van 
Hoose, 4 Vet. App. at 363.  His service-connected disorder 
does not by itself render him incapable of performing 
employment.

In essence, the only evidence of record which supports the 
appellant's contention is his own statement to that effect.  
For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence, including the medical 
opinions cited above, is against the appellant's claim. The 
benefit sought on appeal is accordingly denied.

ORDER

New and material evidence not having been presented, the 
appellant's claim of entitlement to service connection for a 
psychiatric disability is not reopened.  The benefit sought 
on appeal remains denied.

An increased disability evaluation for bilateral pes planus 
is denied.

A well-grounded claim not having been presented, service 
connection for arthritis of the feet is denied.

A well-grounded claim not having been presented, service 
connection for metatarsalgia is denied.  

A total disability evaluation based upon individual 
unemployability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  As is noted above, because the evidence pertaining to the appellant's increased rating claim, and his claims 
of entitlement to service connection for arthritis, metatarsalgia and for a total disability rating is essentially 
the same, the Board will review the evidence pertaining to these claims in its whole, and analyze each of the 
claims in turn.   
 "Metatarsalgia" is "a cramping burning pain below and between the metatarsal bones where they join the toe 
bones." Webster's Medical Desk Dictionary 430 (1986); see Tedeschi v. Brown, 7 Vet. App. 411 (1995).  

  Other instances of such behavior have been reported above.  As one example, in 1982 the appellant claimed 
in a letter to VA that "my nervous condition was onset [sic] while I was in Vietnam . . . "  The appellant in 
fact entered military service in July 1975, after the end of the Vietnam War, see 38 C.F.R. § 3.2, and never 
served in Vietnam.

  Arthritis is a chronic disease which under applicable regulation may be presumed to have been incurred in 
service if the evidence demonstrates (1) that the veteran had the disorder in service, or during an applicable 
presumptive period; and, (2) that the veteran presently has the same condition.  Savage v. Gober, 10 Vet. 
App. 488, 494-495; see 38 C.F.R. §§ 3.303(b); 3.309(a).  However, there must be a diagnosis of the claimed 
disorder in order to fulfill the well-grounded claim requirement.  Savage, 10 Vet. App. at 494.  


